ACCEPTED
                                                                                                        04-16-00404-CV
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                  8/30/2016 11:29:19 AM
                                                                                                         KEITH HOTTLE
                                                                                                                 CLERK

                                       No. 04-16-00404-CV

                     IN THE FOURTH COURT OF APPEALS
                                                               FILED IN
                           at SAN ANTONIO, TEXAS        4th COURT OF APPEALS
                                -----------------------  SAN ANTONIO, TEXAS
                               CITY OF LAREDO           8/30/2016 11:29:19 AM
                              Defendant - Appellant         KEITH E. HOTTLE
                                          v.                     Clerk
          PRISCILLA RANGEL, INDIVIDUALLY AND AS NEXT FRIEND OF
                         ANDREA ALDAPE, A MINOR

                                  Plaintiffs - Appellees
                                     -----------------------
         Trl. Ct. No. 2013-CVT-002103; Appeal from the 341st Judicial District Court,
                 Webb County, Texas; The Honorable Becky Palomo, Presiding


     ===============================================================
                       MOTION TO DISMISS APPEAL
     ===============================================================

TO THE HONORABLE FOURTH COURT OF APPEALS:

       The Appellant City of Laredo, pursuant to Texas Rules of Appellate Procedure Rule

42.1(a)(1) moves for an order dismissing this appeal and in support would show as follows:

1.     On August 26, 2016, the trial court conducted a hearing to review the settlement of the

       claims of the minor child, Andrea Aldape. At that hearing, the Court approved the settlement

       of the claims of the minor child. All claims of the adult Plaintiff and Appellee, Priscilla

       Rangel, were also settled and released. The trial court also dismissed the lawsuit with

       prejudice.

2.     The settlement and the trial court’s dismissal is a final disposition of all of the Parties’

       claims, causes of action, debts, demands, obligations, and liabilities, whether claimed in this

       lawsuit or claimed on account of it.
3.     The Parties have agreed that all attorney's fees, court costs, and all other expenses related to

       this lawsuit and appeal shall be paid by the party who incurred the same.

       WHEREFORE, Appellant City of Laredo prays that this appeal be dismissed as authorized

by Rule 42.1(a)(1), Texas Rules of Appellate Procedure.

                                               Respectfully submitted,

                                               LAW OFFICES OF ALBERT LÓPEZ
                                               14310 Northbrook Dr., Suite 200
                                               San Antonio, Texas 78232
                                               Telephone: (210) 404-1983
                                               Fax: (210) 404-1990

                                               By: /s/ Albert López
                                                  ALBERT LÓPEZ
                                                  State Bar No. 12562350
                                                  alopezoffice@gmail.com
                                                  ATTORNEY FOR APPELLANT




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 30, 2016, a true and correct copy of this document was served
in accordance with the Texas Rules of Appellate Procedure addressed to: Mr. Reynaldo L. Diaz,
1615 Broadway, San Antonio, Texas 78216.


                                                       /s/ Albert López
                                                       Albert López